Title: To John Adams from Johann Friedrich Daniel Lobstein, 9 August 1824
From: Lobstein, Johann Friedrich Daniel
To: Adams, John


            À Son ExcellenceJohn AdamsEx-President des Etats-Unis
               
               
No: 100 Spruce. Philadelphie le 9 Aout 1824.
            
            Je prie Votre Excellence de me pardonner ma hardiesse de cette Lettre. J’espère que Votre Excellence Se rappellera peut être encore que j’ai eu l’honneur d’être honoré d’une Lettre de Son Excellence le 28 Octobre 1822 lorsque j’ai eu l’honneur de Lui envoyer le Prospectus de ma Topographie de Philadelphie. malheureusement cet ouvrage n’a pas pû être imprimé dans ce Pays à cause des fraix extravagants pour l’impression, et je fus obligé d’envoyer mon manuscript en Europe, et j’espère d’obtenir cet ouvrage imprimé vers La fin de L’année. je ne manquerai pas alors d’envoyer de suite un Exemplaire à Votre Excellence, comme un Témoignage de mon profond respect. J’ai publié pendant ce tems un autre petit ouvrage pour les Elèves de Medecine sur la maniere d’interroger les malades, j’ai publié cet ouvrage en Langue anglaise, intitulé: A General guide for practicing Physicians in the Examination of the sick, By J.F.D. Lobstein M.D. et j’ai eu le plaisir de l’avoir vu très bien reçu, ce qui a causé que malgre de mes Enviés j’ai eu l’honneur d’être reçu membre des Societés de medecine les plus renommés dans les Etats-Unis. En 1815 je publia en Europe un ouvrage sur les Effets extraordinaires du Phosphore dans le traitement de differentes maladies, lequel Ouvrage j’ai eu le Bonheur qu’il fut aussi accueilli très favorablement en France, en Allemagne et en Angleterre, mais come ma premiere Edition de cet Ouvrage fut en Langue française, et come ce Remède promet de si grands avantages à L’humanité souffrantes, et que le Phosphore n’est pas encor assez conu aux Etats-Unis, et que je fais plusieurs nouvelles Observations sur ce Remède dans ce Pays et que mes Essais furent couronés de même avec beaucoup de succès, je me suis decidé d’en publier aussi une Edition en Langue anglaise et come je fus honoré deja d’un grand nombre de Souscripteurs non seulement des premiers medecins de Philadelphie, de Newyork, de Lexington, de Baltimore, et des autres Villes, mais aussi de beaucoup de Personnes distingués qui aiment la Littérature,  j’ai voulu solliciter très humblement auprès de Votre Excellence, si Votre Excellence voudroit me daigner de m’accorder cet honneur insigne d’être de même Un des Souscripteurs pour cet Ouvrage, mais non pas  come Souscripteur en payant, car je serois assez recompensé par cet honneur aussitot que L’ouvrage sera imprimé, d’envoyer un Exemplaire à Votre Excellence comme une marque de mon Attachement sincère et de mon profond Respect pour Sa Personne.

Je serois au comble de mes voeux et il me seroit très flatteur si les Occupations nombreuses de Votre Excellence permettaient de me faire savoir par quelques Lignes si Votre Excellence voudroient m’accorder cette Faveur, et je garderai toujours les Lettres de Votre Excellence come un Trésor précieux.

J’ai l’honneur d’être avec le plus profond Respect / De Son Excellence / le trés-humble et très-obéissant / Serviteur
            
               Lobstein, MD
            
            